As filed with the Securities and Exchange Commission on or about May 15, 2012 Registration No. 333-15881 Investment Company Act File No. 811-07917 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 50 [X] Registration StatementUnder The Investment Company Act Of 1940 [X] Amendment No. 51 [X] WILSHIRE VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310) 451-3051 (Name and Address of Agent for Service) Jamie Ohl c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective [X] immediately upon filing pursuant to paragraph (b); [ ] onpursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); [] on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment No.50 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.49 filedApril 30, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 50 to the Registration Statement under 485(b) of the Securities Act and has caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Monica, and the State of California, on the15th day of May, 2012. WILSHIRE VARIABLE INSURANCE TRUST By: /s/ Jamie B. Ohl Jamie B. Ohl, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 50 to the registration statement has been signed below on May 15, 2012 by the following persons in the capacities indicated. Signature Title Date Margaret M. Cannella* Trustee May 15, 2012 Margaret M. Cannella Roger Formisano* Trustee May 15, 2012 Roger Formisano Edward Gubman* Trustee May 15, 2012 Edward Gubman Suanne K. Luhn* Trustee May 15, 2012 Suanne K. Luhn George J. Zock Trustee May 15, 2012 George J. Zock /s/ Michael Wauters Treasurer May 15, 2012 Michael Wauters /s/ Jamie Ohl President May 15, 2012 Jamie Ohl *By: /s/ Jamie B. Ohl May 15, 2012 Jamie B. Ohl As Attorney-in-Fact and Agent pursuant to the powers of attorney previously filed or filed herewith. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
